DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 33 is objected to because of the following informalities: “wherein the first exposed portion of each electrode of the first plurality of electrodes having” should be amended to --wherein the first exposed portion of each electrode of the first plurality of electrodes have--; “wherein the second exposed portion of each electrode of the second plurality of electrodes having” should be amended to --wherein the second exposed portion of each electrode of the second plurality of electrodes have--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-23, 25-39 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claims 21, 35 and 41 recite the limitations “a height no less than 0.3 mm” or “a height greater than 0.3 mm” which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The closest sections of the instant specification that can be found for these limitations are [0107] and [0142] that generally provide for a height of about 0.5 mm, however these sections do not provide sufficient support for a height no less than 0.3 mm as claimed.
Claims 22-23, 25-34, 36-39 and 42-45 are rejected as being dependent upon a claim that contains new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 25-29, 31-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20080172048) (“Martin”) (Cited in IDS) in view of Callas et al. (US 20120095459) (“Callas”) (“Cited in IDS”) and in further view of Hancock (US 20130274733).
Regarding claim 21, Martin teaches an apparatus, comprising: a first jaw (22, Fig. 1) and a second jaw (20), the first jaw and the second jaw being substantially rigid (jaws 20 and 22 are considered rigid as they are disclosed as capable of applying pressure to grasped tissue, [0035]), elongate, and collectively defining a longitudinal axis (as shown in Figs. 1, 2, and 3), the first jaw and the second jaw further configured to be positioned around an anatomical structure in a first configuration and to be transitioned to a second configuration to clamp tissue therebetween (see Figs. 8-10, tissue 48, [0027]); a first plurality of electrodes (36, 38) disposed on a side of the first jaw facing the second jaw (as shown in Fig. 4), each electrode of the first plurality of electrodes having a first exposed portion with a height (see exposed portion of electrodes 36, 38 facing the opposite jaw in Fig. 4, see also [0032]), within a cross-section of the apparatus that is orthogonal to the longitudinal axis, a width that is less than a length of that electrode (see [0032]), the first plurality of electrodes spaced apart laterally with respect to the longitudinal axis (as shown in Fig. 4); a second plurality of electrodes (28, 30) disposed on a side of the second jaw facing the first jaw (as shown in Fig. 4), each electrode of the second plurality of electrodes having a second exposed portion with a height (see exposed portion of electrodes 28, 30 facing the opposite jaw in Fig. 4, see also [0032]), within the cross-section, a width that is less than a length of that electrode (see [0032]), the plurality of second electrodes spaced apart laterally with respect to the longitudinal 
Hancock teaches a clamping structure (see Fig. 7A) comprising first and second radiating structures (see radiating structures 282, 284, Fig. 7A) for transferring RF EM energy to tissue (see [0093]) disposed on first and second arms (see arms 286 and 288, Fig. 7A), wherein the first and second radiating structures protrude slightly from their respective arms 286, 288, e.g. by 0.5 mm (see [0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the height of the first and second exposed portions as taught by Martin to be no less than 0.3 mm and/or greater than 0.3 mm protruded from the side of the first or second jaw, respectively, in light of Hancock to provide the advantage of better contact with tissue grasped during the treatment process (see Hancock [0093]), and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    819
    760
    media_image1.png
    Greyscale

(Callas Fig. 5)
Callas teaches an irreversible electroporation device (see [0039], Figs. 1 and 2) having an electrode arrangement (as shown in Figs. 6 and 9) wherein the energy is directed diagonally between laterally adjacent electrodes to form contiguous, diagonal ablation zones that also extend longitudinally along the longitudinal exposure of the 
Regarding claim 22, Martin further teaches a pulse generator (RF generator 14) including the processor (see central processing board 105 of PGPub 20070191826 of 
Callas further teaches an exemplary irreversible electroporation ablation procedure using 3 kVolts (see [0122]). Therefore, it would have been further obvious to one having ordinary skill in the art before the time of filing in light of Martin in view of Callas to adjust the amplitude of the pulse waveform appropriately for the irreversible electroporation ablation procedure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Martin further teaches wherein the first and second pluralities of electrodes are disposed directly across from each other in the cross section orthogonal to the longitudinal axis (as shown in Fig. 4-7).
Regarding claim 25, Martin further teaches wherein at least two of the first plurality of electrodes are spaced apart by a first measure (1.0 mm, [0031]), and the first jaw and the second jaw are spaced apart by a second measure when the tissue is engaged between the first jaw member and the second jaw member (compressed tissue thickness of 2.0 mm forming jaw gap 52; [0035], Figs. 8-10), wherein a ratio of the second measure to the first measure is between about 0.1:1 and about 12:1 (ratio of 2:1).
Regarding claim 26, Martin further teaches wherein a distance between a midpoint of at least two electrodes of the first plurality of electrodes in the cross-section orthogonal to the longitudinal axis is between about 1 mm and about 10 mm (width of 
Regarding claim 27, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure of between about 0.5 mm and about 10 mm (“about 0.7 mm to 4 mm”, [0031]; “preferably matching the spacing in the proximal jaw”, [0032]) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure of between about 0.5 mm and about 10 mm (“about 0.7 mm to 4 mm”, [0031]).
Regarding claim 28, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure (“about 0.7 mm to 4 mm”, [0031]; “preferably matching the spacing in the proximal jaw”, [0032]) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure (“about 0.7 mm to 4 mm”, [0031]), wherein a ratio of the first measure to the second measure is between about 0.05:1 and about 20:1 (“preferably matching the spacing in the proximal jaw so that the electrodes in each pair are in opposed relation”, [0032]; this gives a ratio of 1:1).
Regarding claim 29, Martin further teaches wherein any two adjacent electrodes of the first plurality of electrodes are spaced apart by a first measure (0.012 inches, [0032], “identical in size and shape”) and any two adjacent electrodes of the second plurality of electrodes are spaced apart by a second measure (0.012 inches, [0032]), wherein a ratio of the width of any electrode of the first plurality of electrodes to the width of any electrode of the  second plurality of electrodes to the first measure is 
Regarding claim 31, Martin further teaches wherein each of the first and second jaws has a curved portion (see Figs. 1-3).
Regarding claim 32, Martin in view of Hancock and Callas teaches the limitations of claim 31, but Martin in view of Hancock and Callas fails to teach wherein the curved portion has a radius of curvature of about 1 cm or larger. However, It would have been an obvious matter of design choice for one of ordinary skill in the art before the time of filing to adjust the radius of curvature of the curved portions to about 1 cm or larger to match the type, geometry, or thickness of the tissue being grasped (see Martin [0031]). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 33, Martin further teaches wherein first exposed portion of each electrode of the first plurality of electrodes have a flat or convex shape, wherein the second exposed portion of each electrode of the second plurality of electrodes have a flat or convex shape (see exposed portions as shown in Fig. 4, see also convex, flat shapes shown in Figs. 3 and 4, respectively).
Regarding claim 34, Martin further teaches wherein each of the first plurality of electrodes and the second plurality of electrodes includes more than two electrodes (as shown in Figs. 11-13, see also [0037]).
Regarding claim 35, Martin in view of Hancock and Callas teaches similar limitations as discussed above in the rejection of claim 21.
Regarding claim 36, Martin further teaches wherein the first and second jaws are configured to transition between a first configuration for positioning the first and second jaws through or around a body cavity, organ system, or anatomical structure and a second configuration for engaging the tissue (see [0026]-[0027]).
Regarding claim 37, Martin further teaches wherein a cross-section of the first, second, third, and fourth electrodes are substantially rectangular (as shown in Figs. 4-10).
Regarding claims 38 and 41-45, Martin in view of Hancock and Callas teaches similar limitations as discussed above in the rejection of claims 21-22, 27 and 29. With further regard to claim 41, Martin further teaches the first and third electrodes being overlapped with each other laterally with respect to the longitudinal axis and the second and fourth electrodes being overlapped with each other laterally with respect to the longitudinal axis (see top down perspective following the dotted line arrows in annotated Fig. 5 of Marin below, the electrodes both extending laterally relative to the longitudinal axis and overlapped when viewed along the top down dotted line arrow perspective).

    PNG
    media_image2.png
    274
    330
    media_image2.png
    Greyscale


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hancock, Callas, and in further view of Swanson (US 20120310237) (Cited in IDS).
Regarding claim 30, Martin in view of Hancock and Callas teaches all the limitations of claim 1 for which claim 30 is dependent upon. However, Martin in view of Hancock and Callas fails to explicitly teach an electrode length of between about 10 mm and 120 mm.
Swanson teaches an analogous clamping device for supplying ablation energy to tissue (see Fig. 2), the device further including electrode mechanisms (216a/216b) having lengths that are within a range of 4 mm and 20 mm ([0015]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing in light of Martin in view of Hancock, Callas, and Swanson to size the length of the electrodes appropriately, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hancock, Callas, and in further view of Long et al. (US 20140052126) (“Long”) (Cited in IDS).
Regarding claim 39, Martin in view of Hancock and Callas teaches the limitations of claim 38, however Martin in view of Hancock and Callas fails to teach generating irreversible electroporation and forming a contiguous ablation zone with a greater width 
Long teaches creating electric fields for the purpose of removing undesirable tissue including the use of irreversible electroporation ([0029, 0032, 0034]) to cause cell death using a pulsed AC waveform (see Figs. 5-7) that forms a contiguous ablation zone between the electrodes (see Fig. 17). Long further teaches the pulse waveform including: 
a first level (80; Figs. 5-8) of a hierarchy including a first set of pulses, each pulse of the first set of pulses having a pulse time duration and a first time interval (T in Fig. 5) separating successive pulses ([0057]-[0064] and Figs. 6-8); 
a second level (Tw shown in Figs. 6 and 7) of the hierarchy including a plurality of the first sets of pulses as a second set of pulses, a second time interval (T1-Tw) separating the second sets of pulses, the second time interval being greater than the duration of the first time interval ([0058]-[0064] and Figs. 6-7 show more than 3 pulses 80 in each set); and 
a third level (combination of T1+Tw’s or T2-(T1+Tw) as shown in Fig. 7) of the hierarchy including a plurality of the second sets of pulses as a third set of pulses, a third time interval (Tb shown in Fig. 7) separating the third sets of pulses, the third time interval being greater than the duration of the second level time interval ([0057]-[0064] and Fig. 7). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the ablative energy as taught by Martin in view of Hancock and Callas with the irreversible electroporation technique as taught by Long, the motivation being to provide the additional benefits of avoiding muscle contractions . 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794